                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

ABDEL WAHAB SELIEM,

                  Plaintiff,
v.                                     Case No. 8:18-cv-1590-T-33AEP

ISLAMIC SOCIETY OF
TAMPA BAY AREA, INC.,

                  Defendant.
                               /

                               ORDER

     This matter is before the Court pursuant to the parties’

Joint   Motion    for   Reconsideration       of   Order   Requiring

Submission of Motion for Settlement Approval (Doc. # 24),

filed on September 24, 2018. For the reasons that follow, the

Motion is denied.

I.   Background

     On July 3, 2018, Plaintiff Abdel Wahab Seliem filed this

action against his former employer, Defendant Islamic Society

of Tampa Bay Area, Inc., alleging claims for failure to pay

both minimum wage and overtime in violation of the Fair Labor

Standards Act. (Doc. # 1). On September 18, 2018, before

completing mediation, the parties filed a joint stipulation

of dismissal without prejudice. (Doc. # 22). Because Seliem


                                   1
brings claims under the FLSA, the Court then directed the

parties to file a motion for settlement approval. (Doc. #

23). In response to the Court’s order, the parties instead

filed the instant Joint Motion for Reconsideration of Order

Requiring Submission of Motion for Settlement Approval. (Doc.

# 24).

II.   Discussion

      A district court in the Eleventh Circuit must review the

settlement of an FLSA claim. Lynn’s Food Stores, Inc. v.

United    States,   679     F.2d   1350,    1354   (11th   Cir.   1982).

Accordingly, parties cannot voluntarily dismiss an employee’s

FLSA claim with prejudice unless they first obtain the court’s

approval. Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1247

(M.D. Fla. 2010). On the other hand, as noted in the parties’

Motion (Doc. # 24 at 1), some district courts in the Eleventh

Circuit have suggested judicial review is not required for

FLSA claims voluntary dismissed without prejudice. Farias v.

Trade    Secrets,   LLC,    No.    6:14–cv–880–Orl–37GJK,      2014   WL

8771497, at *1 (M.D. Fla. Sept. 18, 2014).

      While some courts do not require judicial review, other

courts    have   noted     the   “obvious    problem”   with   granting

dismissals in FLSA cases absent judicial review. See Turner

                                    2
v. Interline Brands, Inc., No. 3:16–cv–646–J–39PDB, 2016 WL

7973120, at *3 (M.D. Fla. Nov. 8, 2016) (noting potential

issues such as the statute of limitations and circumvention

of the FLSA’s purpose). For example, litigators may use

dismissals without prejudice as a tool to effect an end-run

around the policy concerns articulated in both the FLSA and

Lynn’s Food Stores. See Cardillo v. Limo, Inc., No. 8:11-cv-

552-T-23MAP, 2011 U.S. Dist. LEXIS 86100, at *1-2 (M.D. Fla.

Aug. 4, 2011) (“The parties attempt to circumnavigate the

required judicial review of an FLSA settlement by stipulating

to dismissal without prejudice.” (citation omitted)); accord

Gallardo   v.   PS   Chicken   Inc.,      285   F.    Supp.   3d   549,   552

(E.D.N.Y. 2018) (“[D]ismissals without prejudice may simply

be an effort to settle cases without court review.”); see

also Dees, 706 F. Supp. 2d at 1247 (“[T]he district court

should   not    become   complicit       in   any    scheme   or   mechanism

designed to confine or frustrate every employee’s knowledge

and realization of FLSA rights.”).

     Consequently, some courts have held “that in order to

effectuate the Eleventh Circuit’s requirement dictated by

Lynn’s Food, even dismissals without prejudice require the

Court to review any settlement agreement that has been reached

                                     3
by the parties.” Lugo v. Eddisons Facility Servs., LLC, No.

17-62091-CIV-DIMITROULEAS, 2017 U.S. Dist. LEXIS 205885, at

*2 (S.D. Fla. Dec. 12, 2017); accord Chang v. Yokohama Sushi

Inc.,   No.    17-80774-MIDDLEBROOKS/BRANNON,         2017       U.S.    Dist.

LEXIS 178541, at *1-2 (S.D. Fla. Oct. 25, 2017). Indeed, at

a minimum, many courts require the parties submit sufficient

information surrounding the plaintiff’s decision to dismiss

his FLSA claim before entering a stipulated dismissal. See,

e.g., Goldsby v. Renosol Seating, LLC, 294 F.R.D. 649, 658-

59   (S.D.    Ala.   2013)    (declining    to    dismiss    based       on   a

stipulation     of   dismissal   without    prejudice       in    FLSA    case

because      court   lacked    sufficient        information      regarding

circumstances surrounding plaintiff’s stipulation); Hurley v.

Rogers, No. 12-00563-KD-M, 2012 U.S. Dist. LEXIS 153581, at

*2 (S.D. Ala. Oct. 23, 2012) (same); see also Boasci v.

Imperial Spa & Salon, Inc., No. 6:13-cv-1520-Orl-40KRS, 2015

U.S. Dist. LEXIS 122300, at *2 (M.D. Fla. Jan. 12, 2015)

(“[T]he overwhelming position in the Eleventh Circuit [is]

that the FLSA charges district courts with the duty to ensure

the fairness of any resolution of a claim arising under the

statute.”). Likewise, some district courts in the Second

Circuit have required judicial review for dismissals without

                                   4
prejudice in FLSA cases. See, e.g., Gallardo, 285 F. Supp. 3d

at 552-53; Seck v. Dipna Rx, Inc., No. 16-cv-7262 (PKC), 2017

WL 1906887, at *1 (S.D.N.Y. May 8, 2017).

      The        Court     agrees    that      judicial      review     of   the

circumstances surrounding Seliem’s decision to dismiss his

FLSA claims – either with or without prejudice – is required

to effectuate the policy concerns articulated in Lynn’s Food

Stores. Here, Seliem did not inform the Court as to why he

stipulates to the dismissal of his case. As a result, it is

not clear whether there has been a settlement or compromise

of Seliem’s FLSA claims, or whether the parties’ stipulation

is based on different grounds.

      Further,       the    parties    note     in   their    stipulation    of

dismissal that “each party [is] to bear his/its own costs and

fees.” (Doc. # 22). But Seliem’s responses to the Court’s

interrogatories reveal he was making $300 per week while

working for Islamic Society and has incurred more than $16,700

in attorney’s fees from this action. (Doc. # 13 at 3; Doc. #

16-1 at 5). Therefore, without more information, the Court

cannot      be    “assure[d]    both     that    counsel      is   compensated

adequately and that no conflict of interest taints the amount

the   wronged        employee       recovers     under    [the]       settlement

                                        5
agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th Cir.

2009);   see    also     Turner,     2016   WL   7973120,   at    *3   (“[T]he

presence of counsel on both sides does nothing to alter the

need for judicial oversight of FLSA settlement agreements.”).

     In sum, without more information, the Court cannot yet

determine      whether    the   parties     have    reached   “a    fair   and

reasonable resolution” of Seliem’s FLSA claims. Lynn’s Food

Stores, 679 F.2d at 1355. Consequently, the Court cannot

accept   the    stipulation        of   dismissal,   and    therefore,     the

parties’ Motion for Reconsideration is denied. The parties

are directed to file a supplement to the stipulation of

dismissal      by   October     9,      2018,    explaining      whether   the

dismissal is based on a settlement, compromise, or some other

ground. Thereafter, the Court will reconsider the stipulation

of dismissal.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

(1) The parties’ Joint Motion for Reconsideration of Order

     Requiring Submission of Motion for Settlement Approval

     (Doc. # 24) is DENIED.

(2) The parties are directed to file a supplement to the

     Stipulation of Dismissal (Doc. # 22) by October 9, 2018.

                                        6
     DONE and ORDERED in Chambers, in Tampa, Florida, this

2nd day of October, 2018.




                             7
